IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                            Assigned on Briefs August 19, 2002

        TERESA LYNN KIDWELL ATKINS v. RONAL LEE ATKINS

                      Appeal from the Chancery Court for Union County
                             No. 3620   John D. McAfee, Judge

                                 FILED DECEMBER 19, 2002

                                No. E2001-02043-COA-R3-CV


This is a divorce case involving the enforceability of a reconciliation agreement (“the Agreement”),
providing that Teresa Lynn Kidwell Atkins (“Wife”) will not make a claim “in any subsequent
[d]ivorce [s]uit or [l]egal [p]roceeding” to a mobile home and acreage titled in the name of Ronal
Lee Atkins (“Husband”). The trial court held that the Agreement – which was some nine years old
when Wife filed the instant divorce action – was no longer enforceable. The court then found the
subject property to be marital property and proceeded to award it to Wife as a part of her equitable
division of marital property. Husband appeals, insisting that he is entitled to the mobile home and
acreage pursuant to the terms of the Agreement. We affirm.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                               Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., joined. D. MICHAEL SWINEY, J., filed a separate opinion concurring in results only.

Danny C. Garland, II, Knoxville, Tennessee, for the appellant, Ronal Lee Atkins.

Sherry L. Mahar, Knoxville, Tennessee, for the appellee, Teresa Lynn Kidwell Atkins.

                                            OPINION

                                                 I.

        Husband and Wife were married on August 23, 1985. Some 14 years later, on July 22,1999,
Wife filed for divorce and Husband counterclaimed for the same relief. Following a bench trial, the
court below granted Wife a divorce on the ground of cruel and inhuman treatment. Dividing the
marital property as it deemed equitable, the court awarded Wife, among other things, sole ownership
of the couple’s residential property. This property consists of a mobile home and the land upon
which it sits, being approximately 3.26 acres in size and being the same property mentioned in the
Agreement.1

        At an earlier time, in 1990, Wife had filed for divorce. While the 1990 divorce case was
pending, the parties agreed to reconcile. As a part of their reconciliation, Husband insisted that Wife
sign a document prepared by his attorney entitled, “Reconciliation Agreement.” The Agreement
provides, in pertinent part, as follows:

                                                *   *    *
                   WHEREAS, the two parties desire to reconcile and settle their
                   differences and voluntarily drop and dismiss the Complaint filed by
                   each party against each other, and

                   WHEREAS, the two parties have agreed that as a specific condition
                   of reconciliation and the dismissal by Ronald [sic] Lee Atkins and of
                   his Counter-Complaint against his wife, Teresa Lynn Atkins, that
                   Teresa Lynn Atkins agrees that she will not hereafter claim any right,
                   title and interest in the Real Property and Mobile Home, located in
                   Union County, Tennessee, that is presently owned by Ronald [sic]
                   Lee Atkins, said real property and Mobile Home being the separate
                   property of Ronald [sic] Lee Atkins which was acquired and
                   purchased by the Said Ronald [sic] Lee Atkins prior to his marriage
                   to Teresa Lynn Atkins.

                   NOW, THEREFORE, in consideration of the premises [sic] and the
                   mutual covenants and undertaking set forth herein, the two parties
                   have agreed as follows:

                   1. Teresa Lynn Atkins agrees that she will drop, withdraw and move
                   to dismiss the Original Complaint for Divorce which she heretofore
                   filed against Ronald [sic] Lee Atkins in the Chancery Court for Union
                   County, Tennessee. Teresa Lynn Atkins agrees to pay all court costs
                   owed to the Clerk of the Court in said case.

                   2. Teresa Lynn Atkins agrees that she will not hereafter in any
                   subsequent Divorce Suit or Legal Proceeding claim or attempt to
                   claim any right, title and interest in the real property and Mobile
                   Home located in Union County, Tennessee which is presently owned
                   by Ronald [sic] Lee Atkins, and recognizes and concedes that said
                   Real Property and Mobile Home were acquired by Ronald [sic] Lee


       1
           W ife was also awarded some adjacent real property, but this additional property is not at issue on this app eal.



                                                            -2-
               Atkins prior to his marriage to her, and that said property is not
               marital Property within the meaning of the laws of the State of
               Tennessee, thereby entitling her to an equitable share of same.

               3. In consideration of the above outlined matters, Ronald [sic] Lee
               Atkins agrees that he will drop, withdraw and move to dismiss the
               Counter-Complaint which he heretofore filed against Teresa Lynn
               Atkins in the Chancery Court For Union County, Tennessee,
               reconcile his differences with and resume the marital relationship
               with Teresa Lynn Atkins as Husband and Wife.

                                             *    *     *

(Emphasis added).

       The Agreement purports to effectively strip Wife of any claim to the referenced property.
The Agreement has no stated term for performance other than “hereafter.” It is not dated, and
apparently was not filed with the court before which Wife’s divorce suit was pending; however, an
order of dismissal was filed in that court proceeding on August 24, 1990.

         Wife does not dispute signing an agreement at the time of the parties’ reconciliation. She
testified that she is not sure if the above-quoted language was in the document she signed. In any
event, she presented evidence tending to show that Husband was guilty of bad faith, undue influence
and duress, and she argues that this conduct voids the Agreement. The trial court did not rely on this
evidence in its final order, nor do we. Simply stated, since we find another basis for denying
enforceability to the Agreement, we do not find it necessary to determine whether the Agreement
was void ab initio.

        On July 22, 1999, some nine years after reconciling, Wife again filed for divorce. Husband
again responded with a counterclaim. This is the case presently before us on appeal. Following a
bench trial, the court below made what it considered to be an equitable division of the parties’
marital property. In making this division, the court refused to enforce the terms of the Agreement.
As previously stated, the court awarded Wife the property alluded to in that document. In denying
Husband’s motion for a new trial, the court stated that the Agreement was too old to be enforced,
citing as its authority the case of Minor v. Minor, 863 S.W.2d 51 (Tenn. Ct. App. 1993).

                                                  II.

       This appeal involves an issue of contract interpretation; this issue presents a question of law,
which we review de novo, with no presumption of correctness attaching to the trial court’s judgment.
Eyring v. East Tennessee Baptist Hosp., 950 S.W.2d 354, 358 (Tenn. Ct. App. 1997).




                                                 -3-
                                                 III.

       Reconciliation agreements do not violate the public policy of this state. Hence, such
contracts, under appropriate circumstances, can be enforced. Hoyt v. Hoyt, 213 Tenn. 117, 119, 125-
26, 372 S.W.2d 300, 301, 303-04 (1963). In general terms, reconciliation agreements are interpreted
in a manner similar to the approach utilized in construing antenuptial agreements. Such latter
agreements are evaluated under general contract principles. Minor, 863 S.W.2d at 54.

       In 1980, the General Assembly enacted what is now codified at Tenn. Code Ann. § 36-3-501
(2001). That statute explicitly makes antenuptial agreements legally enforceable. It provides as
follows:

               Notwithstanding any other provision of law to the contrary, except as
               provided in § 36-3-502, any antenuptial or prenuptial agreement
               entered into by spouses concerning property owned by either spouse
               before the marriage which is the subject of such agreement shall be
               binding upon any court having jurisdiction over such spouses and/or
               such agreement if such agreement is determined, in the discretion of
               such court, to have been entered into by such spouses freely,
               knowledgeably and in good faith and without exertion of duress or
               undue influence upon either spouse. The terms of such agreement
               shall be enforceable by all remedies available for enforcement of
               contract terms.

The statute does not specify that the passage of time is a factor to be considered in determining the
enforceability of an antenuptial agreement. However, reconciliation agreements are fundamentally
different from antenuptial agreements. An antenuptial agreement is executed in contemplation of
marriage. It is

               favored by public policy as conducive to the welfare of the parties and
               the best purpose of the marriage relationship, and to prevent strife,
               secure peace, adjust rights, and settle the question of marital rights in
               property, thus tending to remove one of the frequent causes of family
               disputes – contentions about property and especially allowances to the
               wife.

Sanders v. Sanders, 40 Tenn. App. 20, 30, 288 S.W.2d 473, 477 (1955) (quoting 26 Am. Jur.
Husband & Wife § 275, at 883 (1940)). A reconciliation agreement, on the other hand, is executed
following a separation during a marriage. Its purpose, “everything else being equal, is to bring the
parties together.” Hoyt, 213 Tenn. at 127, 372 S.W.2d at 304. Tennessee courts have noted this
difference. In Minor, 863 S.W.2d at 55, where a reconciliation agreement contained no express
period of time for performance, a panel of this court held that such an agreement is effective only
for a reasonable period of time under the circumstances. Cf. Boone v. Boone, No. 02A01-9507-CH-


                                                 -4-
00144, 1997 Tenn. App. LEXIS 215, at *16-*18 (Tenn. Ct. App. WS, filed Mar. 27, 1997)
(construing an antenuptial agreement and finding it valid despite the passage of time and the Minor
decision), citing Perkinson v. Perkinson, 802 S.W.2d 600, 603 (Tenn. 1990) (construing an
antenuptial agreement and stating that the length of the marriage is not relevant to the fairness of an
antenuptial agreement and will not be a basis for setting it aside).

                                                        IV.

        As previously stated, Wife argues that we should not honor the Agreement because it is too
old and because it was entered into under questionable circumstances. While the trial court made
a finding of “bad faith” on the part of Husband with regard to the Agreement, it chose to rely on the
Agreement’s age as the sole basis for refusing to enforce it.

        When determining a reasonable time for performance of a contract that is silent on the issue,
a court must look to the nature and purpose of the contract and the situations of the parties. Minor,
863 S.W.2d at 54. The Agreement contains no term for performance. This brings into play the
following principle as set forth in Minor:

                  Where no provision is made in the contract for performance, a
                  reasonable time is implied. Completion of a contract within a
                  reasonable time is sufficient if no time is stipulated. Where the
                  parties have not clearly expressed the duration of the contract, or
                  where the duration of the contract is indefinite, the courts will imply
                  that they intended performance to continue for a reasonable time.

Id. Under Minor, we must determine whether a reasonable time for performance had passed when
Wife initiated the instant divorce action. We hold that it had. The parties’ reconciliation endured
for some nine years, achieving the general purpose of the Agreement, i.e., “to bring the parties
together.” Hoyt, 372 S.W.2d at 304. During the period of reconciliation, the value of the disputed
property increased substantially, from $3,000 to $18,000. Considering the nature and purpose of the
Agreement, we hold that the time for performance had expired when Wife filed for divorce in 1999.
Accordingly, we hold that the Agreement was no longer enforceable by either party. Therefore, the
trial court was correct in dividing the parties’ marital property without regard to its terms.2

                                                         V.

        The judgment of the trial court is affirmed. Costs on appeal are taxed to the defendant, Ronal
Lee Atkins. This case is remanded for enforcement of the trial court’s judgment and for collection
of costs assessed below, all pursuant to applicable law.



         2
           Aside from his insistence that the Agreement should be enforced, Husband d oes not challenge the equitable
nature of the co urt’s divisio n of marital pro perty.

                                                        -5-
      _______________________________
      CHARLES D. SUSANO, JR., JUDGE




-6-